UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6820



RODERICK DENNIS FOLKS,

                                            Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Deputy Commissioner of
Operations, South Carolina Department of Cor-
rections; C. J. CEPAK, Warden, Broad River
Correctional   Institution, South Carolina
Department of Corrections,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-96-594-2-20AJ)


Submitted:   November 6, 1997          Decided:     November 25, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roderick Dennis Folks, Appellant Pro Se.         Andrew Frederick
Lindemann, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. Appellant claims that he was

denied due process when he was placed in maximum security following

a prison riot, and that his placement in maximum security consti-

tuted cruel and unusual punishment. We find that Appellant failed
to establish a liberty interest in remaining in the general pop-

ulation because he did not show that the conditions in maximum

security are atypical and significant in relation to the ordinary

incidents of prison life. See Sandin v. Conner, 515 U.S. 472, 484-
86 (1995); Beverati v. Smith, 120 F.3d 500, 504 (4th Cir. 1997).

Accordingly, he was not entitled to a hearing or other process

prior to his placement in maximum security. Furthermore, Appel-

lant's second claim fails because the mere fact of segregated
confinement, without more, does not amount to cruel and unusual

punishment. See Sweet v. South Carolina Dep't of Corrections, 529

F.2d 854, 861 (4th Cir. 1975). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2